 226DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion Carbide Corporation-Linde DivisionandOil,Chemical and Atomic Workers, Local 8-215. Case3-CA-4098March 24, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn October 30, 1970, Trial Examiner Maurice S.Bush issued his Decision and on November 3, 1970,an errata thereto in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner' Decision. Thereafter Res-pondent filed exceptionsI to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as hereinafter modified.The Trial Examiner found that the Respondentviolated Section 8(a)(5) and (1) by refusing to bargainwith the Union on the subject of hospital-medical-surgical benefits for retirees; in so doing he concludedthat he was bound by the Board's decision inPittsburgh Plate Glass Company, Chemical Division. 2We agree.3In addition to its contention that the Board shouldreverse its findings inPittsburgh Plate Glass,Respon-dent contends that the Union waived or abandonedits bargaining demand for retirees. The Trial Examin-er found the Union did not waive or abandon thatiRespondent has requested oral argument This request is herebydenied because the record, the exceptions, and the brief adequately presentthe issues and positions of the parties2 177 NLRB No. 114, enforcement denied 427 F 2d 936 (C A 6), certgranted February 22, 1971.3Respondent, as it did inUnion Carbide Corporation, Carbon ProductsDivision,187 NLRB No 10, contends the Board should reverse its decisioninPittsburghPlateGlassin light of the Sixth Circuit's decision In 187NLRB No 10 we indicated that we respectfully disagree with the court forthe reasons enunciated in our decision inPittsburgh PlateGlassFor thesame reason we reject Respondent's contention herein4Unless otherwise noted all dates are 19705The medical agreement is supplemental to the principal collective-bargaining agreement Under part A of the medical agreement Respondentagreed to pay the full expense of hospital-medical-surgical insurancedemand.In so finding,however,the Trial Examinerstated,"both the Company and the Union agreed tokeep the matter of hospital-medical-surgical benefitsfor retirees open pending the outcome of thePitts-burgh PlateGlass Co.,case in the Supreme Court, andthat the Company and the Union further agreed in theevent the Supreme Court rendered a decision favora-ble to retirees that they would sit down and negotiateon the matter."Were the Trial Examiner's findingsupportedby the record,we would dismiss thecomplaint as the Respondent would have fulfilled itsbargaining obligation.The record,however,does notsupport theTrialExaminer's finding that such anagreement was reached.The facts,which are more fully set forth in the TrialExaminer'sDecision,show thatin February 1970,4theUnion gave Respondent timely notice that itwould seek modification of the Special MedicalAgreements(hereinafter referred to asmedicalagreement or supplementalmedical agreement).Pursuant to the Union's request a meeting was held onApril 3; the Union's sole demand was that the medicalagreement be modified to cover retired employees.Respondent indicated it would consider the request.At thesecond meeting,held on April17, EdwardWoods, Respondent'smanager of industrial relations,stated Respondent's position:we informed the union that they are not . . . thebargamng agent for retired employees.That theircharter. . .gave jurisdiction over activeemploy-ees . . . we were not in a position to bargain for theretired employees. . . .We did not consider thempart of the bargaining unit and as such we weren'tgoing to discuss the issue.Woodsfurther testified that after Krieger, thepresident of the Local, insisted Respondent had tonegotiate for retirees,Woods mentioned thePitts-burgh Plate Glass6case which was in the courts andsaidRespondentwouldaccepttheCourt's(presumably the Supreme Court)decision and that ifthe Board'sdecision inPittsburgh Plate Glasswereupheld Respondent would be willing to sit down andnegotiate with the Union. Woods testified Kriegersaid he would agree to that"ifwe made itretroactiveUnder part B it agreed to pay one-half of the insurance costs for a"SpecialMedical Expense Plan" which provides insurance for unusually largemedical expenses due to major illnessThe supplementalmedicalagreement was to remain in effect until May 2,1970, it is subject toautomatic renewal for periods of 1 year unless either party gives timelynotice(at least 30 days before expiration)that it desires to modify orterminate the agreement If no agreement is reached the Union is given theright to strike "provided it does so within 48 hours followingexpiration"It further provides If a strike does not occur during the48-hour period,the no-stnke commitment of the principal Contract shallagain be in full force and effect" and the agreement automaticallyrenews for 1 year According to the agreement, disputes that apsethereunder are not subject to arbitration.6 427 F 2d 936189 NLRB No. 28 UNIONCARBIDE CORP.andiftheunion'sposition was upheld that retireeswould automatically get the Blue Crossand BlueShieldbenefitspickedup by the Company"(emphasissupplied).The Respondent rejected thisproposal indicating that it would only agree to sitdown and negotiate.Woods further testified thatbefore themeeting endedKrieger told him that theUnion wasgoing to file chargeswith the NLRB.Krieger's testimony with respect to the April 17meeting wassubstantiallysimilar toWood's. OnApril 22 the Union filedchargeswith the Board,alleging an 8(a)(5) refusalto bargain with respect tomedical benefitsfor retirees.Although the Trial Examiner does not mention it,on April 17 the parties agreed to hold anothernegotiating session on April 27. At Respondent'ssuggestion a Federal mediator was to be present atthatmeeting. Krieger testified that on April 27 heinformed Woods that because Respondent refused tobargain with respect to retirees the Union woulddemand that Respondent pay the full cost of theextended or special benefits (part B of the supplemen-tal agreement). When Woods asked Krieger if the newdemand meant the Union was dropping the demandfor retirees, Krieger replied he was not "but would doeverything in his power to fight this through theNLRB and the Supreme Court if necessary."Woods testified that on April 27 he told the Federalmediator that Respondent felt the retired employeeswere not part of the bargaining unit and the Unionhad no right to bargain for them. Woods indicatedthisposition had been made clear to the Union.Woods testified Krieger demanded Respondent pickup special medical benefits for active employees sinceRespondent would not bargain over retirees. Respon-dent rejected the Union's demand. On cross-examina-tionWoods admitted Krieger had not told him he wasabandoning the issue of medical benefits for retirees.Woods' understanding of Krieger's position wasfinally clarified by the Trial Examiner:TRIAL EXAMINER: Didn't he make it clear to youthat the union would persist before the NationalLabor Relations Board in getting an order requir-ing the company to bargain with the union withrespect to health benefits for retirees?THE WITNESS [Woods ]: He made it clear that hewas going to take the case before the NLRB on thegrounds that we should negotiate for retiredemployees? 7The Union did not strike during the 2-day periodprovided in the contract. The Union chose not tostrike, according to Krieger, because the Company"was . . . in a very serious situation as far as the7It is clear from the transcript that the question mark is a reporter'serror8In this connection,we note Woods'admission that Krieger made it227completion dates on certain products." Respondentneither denied nor refuted Krieger's alleged reasonfor choosing not to strike. Instead of striking theUnion chose to seek an order from the Board tocompel Respondent to bargain on the subject ofretirees.Thiscourseof action was approved by theUnion's membership.On these facts we are unable to conclude the partiesagreed to wait forPittsburgh Plate Glassto be resolvedin the courts. Respondent initially made it clear that itwould not bargain with the Union over retirees (amandatory subject of bargaining under the Board'sPittsburghPlateGlassholding).Respondent thenproposed that it would bargain with the Union onretirees'medical benefits if the Court (presumably theSupreme Court) found for the union inPittsburghPlate Glass.The Union counterproposed that it wouldwait for the court decision if Respondent maderetirees' benefits retroactive. Respondent rejected thiscounterproposal, putting thepartiesback where theystarted.Moreover, Respondent, according to Woods'testimony, made it clear it had not deviated from itsoriginalposition,when he informed the Federalmediator on April 27 that Respondent felt it had noduty to bargain with respect to retirees.Finally, the finding thatagreementwas reached onApril 17 appears negated by the fact that Krieger notonly told Woods on April 17 that he would file acharge with the NLRB but, in fact, filed such a chargeon April 22. Had the parties, in fact, reached any formof agreement,it isunlikely that the Union would havefiled a refusal-to-bargain charge. Similarly, the factthat the parties agreed to meet again, and thatRespondent insisted that a Federal mediator bepresent,appearsinconsistentwith a finding thatagreement had been reached on April 17. In ouropinion, the conduct of both parties belies the factthat agreement was reached.8 Accordingly, we find,contrary to the Trial Examiner, that the parties didnot agree to hold the subject of medical benefits forretirees open pending the outcome ofPittsburgh PlateGlassin the Supreme Court.Respondent excepts to the Trial Examiner's findingthat the Union did not waive or abandon its right tobargain over medical benefits for retirees. One of theRespondent's contentions, which we have disposed ofsupra,isthat the Union waived its demand byagreeing to defer until the resolution ofPittsburghPlate Glass.The other grounds upon which Respon-dent relies to show waiver are the fact that the Uniondid not take the action required to avoid waiver underthe provisions of both the supplemental medicalagreement and the principal contract, and the entireclear that the Union wouldfile a charge on the grounds that Respondentrefused to negotiate for retirees and his statement to the Federal mediatorthat Respondenthad no dutyto bargain on this subject 228DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of conduct between the parties during negotia-tions.Respondent contends, and the Union concedes,that under the supplemental agreement (and theprincipal contract) the only matter open for negotia-tionswasmedical benefits.Respondent furthercontends that since the supplemental agreement waslimited to bargaining unit employees(i.e.,activeparticipating employees) no discussion of retirees waspermissible. In our opinion, however, this contentiongoes to the very issue decided by the Board inPittsburgh Plate Glass(i.e.,whether "retired employ-ees are`employees'within the meaning of the statutefor the purposes of bargaining about changes inretirement benefits") and is, in fact, merely anotherway of saying the Board's decision inPittsburgh PlateGlassis in error. As indicatedsupra,we adhere to ourdecision inPittsburgh Plate Glass.Nor do we agree with Respondent's contention thatthe Union waived and abandoned its right to bargainfor the retirees when, on April 27, Krieger requestedthat Respondent pick up the full cost of the special orextended benefits for the active employees. Contraryto Respondent's contention, the union proposal wasnot set forth as an "either or" proposition. Krieger setforth the proposal because Respondent refused tobargain with respect to the retired employees. More-over,Woods reluctantly admitted that Krieger did nottell him he was abandoning the issue of benefits forretirees;rather, "he (Krieger) made it clear he wasgoing to take the case before the NLRB . . . .FinallyRespondent contends that the Unionwaived its bargaining rights by not striking within thetime period set forth in the supplemental agreement,and that as a result the supplemental agreementautomatically renewed itself for another year. TheBoard has consistently held that a waiver must beclear and unequivocal, and there must be an unmis-takable showing that the waiver was actually intend-ed. The Union requested bargaining on a subject thatwe have found to be a mandatory subject ofbargaining;Respondent refused to bargain on thatsubject. The Union then filed an unfair labor practicecharge.We are unable to discern any logical justifica-tion for the view that by filing a charge instead ofgoing on strike the Union waived its rights. To holdotherwise would be tantamount to penalizing theUnion for exercising a statutory right. Moreover,"[s]uch interpretation would seem to be disruptiverather than fostering in its effect upon collectivebargaining . . .."9 Accordingly, we reject Respon-dent's contention that the Union waived or aban-doned its bargaining demand.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed order of the Trial Examiner and hereby orders thattheRespondent, Union Carbide Corporation-LindeDivision, Tonawanda, New York, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.'°9N L R B v J H Allison & Company,165 F 2d 766, 768, enfg 70NLRB 337, cert denied 335 U S 814,rehearingdenied 335 U S 905There,the unionactually "droppeditsrequest stating that the matterwould probablybe settledin the proceedings which it had instituted beforethe Board "10 In footnote2 of the TrialExaminer's Decision, substitute"20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE S.BUSH,TrialExaminer:The complaintherein charges the above-named RespondentCompanywith violations of Section 8(a)(l) and(5) of the NationalLaborRelationsAct becauseof its refusal to discuss andbargainwiththeUnion onitsrequest for hospital,medical,and surgical benefits for retirees.Respondent's defense is that its retirees are not employ-eeswithin the meaning of Section2(3) of the Act, thatsimilarly theyare not members of the appropriate unit hereinvolved representedby the Union,that for these reasonstheRespondent is under no legal obligation to bargainwith the Unionon the subject matter, and that the Boardfor these reasons lacks jurisdiction to entertain thecomplaint.Respondent's further defense isthat the Unionunder the terms of its collective-bargaining agreement withthe Companywaived its right to bargain for the retirees byitsfailure to call a strike to enforce its demand forbargaining on the issue.The complaintin the case was issued on June 18, 1970,pursuanttoa charge filed on April 22, 1970, and anamended chargefiled on May 12, 1970,copies of whichwere duly served upon theRespondent.The case was tried beforetheTrialExaminer onSeptember9, 1970,at Buffalo,New York. An able andcomprehensive brief filed in behalf of the Respondent hasbeencarefullyreviewed and considered.General Counselhas not filed a brief.Upon the entire record andfrom his observation of thewitnesses, the Trial Examinermakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentUnion Carbide Corporation-LindeDivision,a New Yorkcorporation,with its principal office and placeof business at East Park Drive and Woodward Avenue,Tonawanda,New York,hereinafter called Tonawandaplant,is engaged in the manufacture,sale, and distributionof fabricated equipment to produce gases and related UNIONCARBIDE CORP.products.Its Tonawanda plant is the only plant involved inthis proceeding.During the past year,the Respondent inthe course and conduct of its business operations at itsTonawanda plant,purchased,transferred,and delivered toits said plant various metals and other components andmaterials,valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported tothe said plant directly from States of the United Statesother than the Stateof New York.The Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONOil,Chemical and Atomic Workers, Local 8-215, is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.Background FactsExcept for the facts in connection with the Respondent'scontention that the Union waived its right to bargain forretirement benefits for retirees by its failure under thecollective-bargaining agreement to call a strike to compelsuch bargaining, all other basic facts herein are undisputed.The Union and its predecessor have been the certifiedrepresentative of an appropriate unit in Respondent'sTonawanda plant since 1944. The unit consists of allproduction,maintenance, laboratory, and plant clericalemployees on the payroll of the Company at its Tonawandaplant,but excluding guards, office employees, salariedemployees and all supervisory employees with authority tohire, discharge, discipline, or otherwise effect changes in thestatus of the employees or effectively recommend suchaction.The present collective-bargaining agreement between theUnion and the Company, hereinafter called the principalcontract, is dated March 24, 1969, and expires March 24,1971, subject to automatic renewal for a period of 1 yearunless either party by timely notice seeks discontinuance ormodification. (Resp. Exh. 2(a)). The preamble of thecontract provides that, "The Company and the Unionhereby expressly waive the right to bargain over any subjectduring the term of this Contract, unless such right tobargain is specifically provided for in this Contract." Thecontract gives either party the right to seek termination ormodification thereof upon due notice in a stated periodprior to the indicated termination date of the contract.Basically the principal contract covers rates of pay, wages,hours of employment, and other conditions of employment.Article III, sec. 26, of the contract specifically provides that,"The matter of Group Insurance, Pensions, Hospitalizationand Surgical Insurance benefits is [tobe] covered byanother agreement."Pursuant to the above provision in the principal contract,a supplemental contract entitled "Pension and InsuranceAgreement" was entered into between the Union and theCompany on June 5, 1969, to remain in effect until May 2,1974, subject to automatic renewals for successive periodsof I year unless either party by timely notice notifies the229other that it desires to modify or terminate the agreement.(Resp. Exh. 2(b).) The supplementalagreementprovides fora pension plan and a group insurance plan. Under thepension plan, the Company pays all costs; under the grouplife insurance plan, the employees contribute to the cost,but with respect to sickness and accident insurance, theentire costis borne by the Company.Similarly, pursuant to the aforementioned provision inthe principal contract, the Union and the Company enteredintoa secondsupplemental contract, entitled "SpecialMedical Agreement" on June 5, 1969, which was to remainin effect until May 2, 1970, as contrasted to the firstsupplemental contract which runs until May 2, 1974. UnderpartA of the second supplemental agreement, theCompany agreed to pay "the entire amount of the rates foreachactive employee(including his eligible dependents)" forhospital and doctor bills through Blue Cross-Blue Shieldorganizations. (Emphasis supplied.)Underpart B of the same second supplemental agree-ment, the Companyalso agreed to make available to all itsparticipating active employees a "Special Medical ExpensePlan" which providesinsurance against unusually largeexpenses due to major illness or sickness.But unlike theBlue Cross-Blue Shield coverage offered by the Companywithout charge to all active employees, the "SpecialMedical Expense Plan" is offered to its employees on acontributory basis under which the Company and employ-ee each pay one-half of the insurance costs.The second supplemental agreement, like the firstsupplemental agreement, is subject to automatic renewalfor successive periods of 1 year unless either party by timelynotice notifies the other that it desires to modify orterminate the agreement. The second supplemental agree-ment further provides that, upon due notice, negotiationsare to be commenced at least 30 days prior to the expirationdate of the agreement. It gives the Union, in the event noagreement is reached on the Union's proposals, the right tostrike "provided it does so within 48 hours following theexpiration of thisagreement."However, the agreementprovides that during the term of the agreement theCompany shall have no obligation to negotiate or bargainwith the Union with respect to insured or other paymentplanscovering expenditures for physical ormentaltreatments incurred by the employee or his dependents.The second supplemental agreement further providesthat "if a strike does not occur during the 48-hour period,the no-strike commitments in the principal Contract shallagain be in full force and effect and the Agreement shallremain in effect for successive periods of one year ... .It is under the two above-mentioned provisions of thesecond supplemental agreement that the Company claimsthat the Union waived the right to discuss and bargain withthe Company on the Union's request that the Companypick up the full costs of Blue Cross-Blue Shield benefits forretired employees of the Company because the Unionupon the Respondent's refusal to bargain on the matter didnot elect to strike within the allowable 48-hour period andthis allowed the no-strike commitments in the principalcontract to be in full force and effect and thereby"waived"the right to pursue bargaining on hospital and doctorbenefits for retired employees. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Chronology of EventsAs heretofore noted, the second supplemental agreementgave all active employees of the Company a valuable fringebenefit in the form of Blue Cross-Blue Shield benefits paidfor in full by the Company. There is no such provision inthe agreement for identical or similar benefits for retiredemployees of the Company. The Company employs some500 active employees who receive Blue \Cross-Blue Shieldbenefits without cost to them and 247 retirees, formerlyhourly paid members of the appropriate unit here involved,who if they have Blue Cross-Blue Shield benefits, pay allthe costs for such benefits directly to the Blue Cross-BlueShield organizationwithout any contribution by theCompany.The Union, by timely notice dated February 13, 1970,notified the Company that it would seek a modification ofthe second supplemental agreement and requested ameeting for this purpose which was held on April 3, 1970.The Union's sole requestto the Companyat the meetingwas for a modification of the agreement so that the retired,former hourly paid employees of the Company, be givenBlue Cross-Blue Shield benefits without cost to them bythe Company, the same as the Company was doing for itsactive working employees. The Company made no reply tothe request, but stated it would give it consideration andwould state its position at the next bargaining sessionwhich by mutual consent was set for April 17, 1970.At the April 17 meeting, the Company through itsmanager of industrial relations,Edward T. Woods,informed the union representatives that it would not discussor bargain with the Union on its request for the involvedhospital and doctor bill benefits for retirees on the groundthat the Union was not the bargaining agent for suchretirees,but only for active hourly employees of theCompany. In his own words, Woods testified that he toldthe union representatives that the Company took thefollowing position on their request:...we informed the union that they were not . . . thebargaining agent for retired employees. That theircharter, as such, gavejunsdiction over active employeesat the Tonawanda property, that's hourly employees... we were not in a position to bargain for the retiredemployees. . . . We did not consider them part of thebargaining unit and as such, we weren't going to discussthe issue.At the meeting Mr. Wood called attention to a recentcourt decision favorable to the Respondent's positionherein in which a court of appeals had denied enforcementof a Board order which had required the Pittsburgh PlateGlass Co., to bargain with a union on the subject ofretirementbenefits for retirees.PittsburghPlateGlassCompany, Chemical Division v. N.L.R.B.,427F.2d936 (C.A.6), enfd. denied, 177 NLRB No. 114. In the Board decisionin that case, the Board had held "that retired employees'retirementbenefitsare embraced by the bargainingobligation of Section 8(a)(5)...... In denying enforcementof the Board's bargaining order, the Sixth Circuit held,"that retired employees are not within the bargaining unit,and that under the plain meaning of the Act, employershave no statutory duty to renegotiate with their unionsimprovements in retired employees' pension benefits."The Union's position at the meeting was just as adamantthat the Company was under a legal obligation to bargainwith the Union on the matter of Blue Cross-Blue Shieldbenefits for retirees.The record is clear that the representatives of both theUnion and Company agreed that ultimately the question ofwhether the Company had to bargain with the Union onthe matter of health benefits for retirees would have to bedecidedby the Supreme Court, expectantly in thePittsburgh Plate Glass Co.,case.Due to the Company's absolute refusal to even discussthe subject of health benefits for retirees the Local's long-time president and company employee, Norman Krieger,"offered to go along with whatever the ruling the courtsmade in this particular case[Pittsburghcase], providedthere was some retroactive consideration involved." TheCompany flatly rejected any agreement on retroactivity,but agreed that if and when the Supreme Court handeddown a decision favorable to retirees in thePittsburghcasethat the Company's representatives would then "be glad tositdown and negotiate" the Union's request for BlueCross-Blue Shield benefits at company expense for itsretirees.With this impasse, Krieger stated that he wouldpursue the Union's contention before the Board by filingunfair labor charges under Section 8(a)(5) against theCompany for refusal to bargain with the Union on thematter. Such charges were filed 5 days later on April 22,1970,and are the charges which led to the presentproceedings.The Unionunder its second supplemental agreement hada 2-day period following the expiration of that agreementon May 2, 1970, to strike to enforce its demand that theCompany bargain with it on retirement benefits forretirees, but if it failed to strike within that 2-day period, itwas thereafter barred for 1 year from striking for suchpurpose by a nonstrike provision in the principal collec-tive-bargaining agreement. Instead of striking, the Unionchose to seek an order from the Board to compel theCompany to bargain on the matter. At the conference ofApril 17, the Union through Mr. Krieger made itemphatically clear to the company representatives that bynot exercising its right to strike it was not in any wayabandoning its demand that the Company bargain with theUnion on health benefits for retirees. This is furtherevidenced by the fact that the Union as aforenoted filed itsunfair charge against the Company within 5 days after theApril 17,1970, conference.From the record as a whole, theExaminer finds and concludes that the Company under-stood at all times that the Union was not waiving orabandoning its claim that the Companywas under a legalobligation to bargain with it on the matter of hospital andmedical care insurance protection for retirees.The Unionchose not to pursue the path of a strike to enforce itsdemand for bargaining on the issue because, as is shown byKrieger's testimony, the Company"was . . . in a veryserious situation as far as the completion dates on certainproducts."Krieger's undisputed testimony further shows"these products had to be completed by a Julydate and ashutdown at that point would have been very detrimentalto the company.... We would not be in a position to bidon further boxes.... And weighing all issues at 'that UNION CARBIDE CORP.particular point,thiswas my recommendation to [the]membership,that we handle the thing through the courtsand that we leave the hospital surgical[Blue Cross-BlueShield] plan as it is."Thiscourse of action was authorizedby the members of the Local at a membership meeting.From the record as a whole, the Examiner finds andconcludes that the Umon and Company at the meeting ofApril 17,1970, decided by mutual agreement for the timebeing to leave the Union's request for bargaining on BlueCross-Blue Shield protection for retirees in abeyance,pending the ultimate outcome of thePittsburgh Plate Glasscaseand to pick up the matter for discussion andbargaining in the event the Supreme Court in that caserendered a decision favorable to the Union's position inthe present case.The record shows that the Company's hourly employeesare terminated from its payroll on the first day of the monthafter their 65th birthday as a matter of routine and uniformpracticeThereafter they draw no wages; accumulate nomore seniority; are not entitled to reemployment, and haveno expectation thereof, and are not placed on any recall list.Upon retirement, they no longer participate in numerouscontractual benefits provided active employees. Companypolicy has been to employ no retirees for over 13 years.Retirees'benefits are fixed on the date of retirement.Theyreceive a paid up life insurance policy on theirretirementday.They are also allowed, not by theCompany but bythe Blue Cross-Blue Shield organization,to enter a separate medical insurance group providingbenefits for retirees over the age of 65 which is essentially amedicare supplement.Their prioremployment with theCompany gives them, in this regard, no rate reduction orother financial preference whatever. The entry into suchgroup is handled directly between the retiree and the BlueCross-Blue Shield organization.Pension checks for itsretirees are not issued by the Company but by pension plantrustee,thePrudential InsuranceCompany. Pensionbenefits have recently been increased by unilateral actionof the Company after prodding by Union PresidentKrieger.Upon retirement, an employee-member of theUnion is issued an honorary withdrawal card which allowshim to attend all local union functions and meetings wherehe is allowed a voice but not allowed to vote.Notwithstanding their severance from the Company asactive employees upon retirement, the retirees still regardthemselves, as "employees" of the Company by reason oftheir former long term active employment by the Company.Discussion and ConclusionsIn its brief, the Respondent summarizes its principalcontentions for the dismissal of the complaint herein asfollows:The individuals for whom the Union sought to bargainwere and are not "employees" under Section 2(3) of theAct, and consequently not within the Board's jurisdic-tion at all. Moreover, the Company herein has no dutyor obligation, under Sections 8(a)(5) and (9) of the Act,to bargain with a Union which purports to representpersons other than "his employees.". .. The Union hasno authority to bargain for them at all, where suchindividualshave no further connection with the231employees in the certified unit for whom the Union wascertified and designated to represent.Contentions such as the above were fully considered andrejected by the Board in its decision inPittsburgh PlateGlass Co, supra,and no useful purpose would be servedhere in restating the Board'sposition on the matter It issufficient to note that the Board in thePittsburghcaseunder substantially similar facts held that retirees are"employees" within the meaning of the Act and thataccordingly "retired employees' retirement benefits areembraced by the bargaining obligation of Section 8(a)(5)"of the Act.The fact that the Court of Appeals for the Sixth Circuitdisagreed with the Board's conclusions in thePittsburghcase and denied enforcement therein is not binding on theBoard as it has not indicated acquiescence in the courtdecision. It is the expectation of the parties that the SixthCircuit's decision in thePittsburgh Plate Glasscase willreach the Supreme Court for ultimate decision In theExaminer's opinion, the Board's decision thata retiree is anemployee for the purposes here under consideration is thesounder view. In any event, the Trial Examiner is bound bytheBoard's decision in thePittsburghcase.Iowa BeefPackers, Inc.,144 NLRB 615, 616.The Examiner finds and concludes that the Company'sretirees on the issue here involved are employees within themeaning of Section 2(3) of the Act. It accordingly followsthat the Company is under obligation under Section 8(a)(5)to bargain with the Union on the matter of Blue Cross-BlueShield benefits for such retirees. In view of the finding thatthe retirees are employees under the Act, Respondent'smotion for the dismissal of the complaint for lack ofjurisdictionis deniedRespondent's final contention is that the Union "clearlywaived and abondoned its bargaining demands forretirees" by its failure to strike within the allowable 48-hourperiod after the expiration of the second supplementalagreement, to compel bargaining on the involved retire-ment benefits for retirees. The Respondent contends thatthe effect of this failure to strike was to cause the automaticrenewal of the second supplemental agreement for anotherperiod of 1 year during which under the terms of theagreement the Company "shall have no obligation tonegotiate or bargain with the Union with respect to insuredor other payment plans covering expenditures for physicalormental treatments incurred by the employee or hisdependents."With the renewal of the contract, Respondentfurther argues that the Union is barred from again raisingthe issue of retirement benefits for retirees for a period of 1year.The difficultywith these contentions is that it overlooksthe elementary rule of law that the parties to any writtencontract have the right at any time by mutual agreement toalter the terms of their contract. The record in the presentcase and the above findings show that both the Companyand the Union agreed to keep the matter of hospital-medical-surgicalbenefits for retirees open pending theoutcome of thePittsburghPlateGlassCo.case in theSupreme Court, and that the Company and the Unionfurther agreed in the event the Supreme Court rendered adecision favorable to retirees that they would sit down and 232DECISIONS OF NATIONALLABOR RELATIONS BOARDnegotiate on the matter. It is immaterial that the Unionproposed and the Company rejected the Union's proposalfor retroactivity on any agreement reached for retireebenefits as the result of subsequent negotiations after afavorable decision for retirees in thePittsburgh Plate Glasscase.The important thing is that there was a mutualagreement for negotiations in the event of a favorabledecision for retirees in thePittsburghcase.In summary it is found that the Union never at any timewaived or abandoned its right to bargain with managementon the subject of hospital medical-surgical-benefits forretirees and that the Respondent agreed to hold that matteropen for discussion and bargaining in the event theSupreme Court rendered a favorable decision for retireesin thePittsburgh Plate Glass Co.case.The Examiner finds and concludes that the Respondenthas engaged in unfair labor practices in violation of Section8(a)(1) and (5) of the Act by its refusal to bargain with theUnion on the subject of providing hospital, medical, andsurgical benefits for retirees as requested.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and (5)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe record as a whole, I make the following:CONCLUSIONS OF LAW1.Union Carbide Corporation-Linde Division, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business effecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Oil, Chemical and Atomic Workers, Local 8-215, is alabor organization within the meaning of Section 2(5) of theAct3.A unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actconsists of:Allproduction,maintenance, laboratory and plantclericalemployees on the hourly payroll of theRespondent employed at its Tonawanda, New Yorkplant exclusive of guards, office employees, salariedemployees and all supervisors as defined in the Act.4.SinceMarch 24, 1969, Oil, Chemical and AtomicWorkers, Local 8-215, has been the exclusive bargainingrepresentative of the employees in the said appropriate unitand Respondent since that time has been under a statutoryobligation to recognize and bargain with Local 8-215 assuch representative concerning rates of pay, wages, hours ofemployment, and other conditions of employment.5.Hospital,medical, and surgical benefits for retireeswho were employed in said appropriate unit at the time oftheir retirement are subjects of mandatory bargainingbetween Local 8-215 and Respondent.6.By refusing to bargain with Local 8-215 on thesubject of hospital,medical, and surgical benefits forretirees,Respondent has violated Section 8(a)(5) and (1) ofthe Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in the case, itisrecommended thatRespondentUnionCarbideCorporation-Linde Division, its officers, agents, succes-sors, and assigns, with respect to its plant at Tonawanda,New York, shall'1.Cease and desist from:(a) Refusing to bargain collectively with Local 8-215 withrespect to benefits for retired employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Upon request of Local 8-215, bargain collectivelywith said Union with respect to benefits for retiredemployees.(b)Mail a copy of the attached notice marked"Appendix" i to each retired employee formerly working insaid appropriate unit and post copies thereof in its plant atTonawanda, New York. Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing signed by Respondent's representative thereuntoduly authorized, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily displayed.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.2IIn the event no exceptionsare filedas provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions,recommendations,and recommendedOrder hereinshall, as provided in Sec 102 48 of the Rules andRegulations,be adoptedby theBoard and become its findings, conclusions,and order,and allobjections thereto shallbe deemed waivedfor all purposesIn the eventthat the Board's Orderis enforcedby a judgmentof a UnitedStates CourtofAppeals, the words in the noticereading"Posted by Order of theNationalLaborRelationsBoard" shall be changed to read"PostedPursuantto a Judgmentof theUnited StatesCourt of Appeals Enforcingan Order of the National LaborRelations Board "2 In the event that thisrecommended Order is adopted by the Board,this provision shall be modified to read "Notifysaid RegionalDirector, inwriting, within 10 days from the date ofthisOrder, whatstepsRespondenthas takento comply therewith " UNION CARBIDE CORP.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargainwith OIL,CHEMI-CAL AND ATOMICWORKER,LOCAL 8-215, withrespect to retirement benefits for retirees who are nolonger active employees of the Company.WE WILL NOT in anylike or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed them in Section7 of the Act.DatedByUNION CARBIDECORPORATION-LINDEDIVISION(Employer)233(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice,FourthFloorThe 120 Building,120Delaware Ave.,Buffalo,New York 14202,Telephone 716-842-3100.